Exhibit 10.69


APOLLO GLOBAL CARRY POOL AGGREGATOR II, L.P.
9 West 57th Street
New York, NY 10019
Award Letter
[●] [●], [●]
Dear ,
Apollo Global Management, LLC and its subsidiaries (together, “AGM”) have
established Apollo Global Carry Pool Aggregator II, L.P. (the “Partnership”, or
“GCP II”). The purpose of the Partnership is to hold, indirectly through three
intermediate pooling vehicles (the “GCP Intermediate Pooling Vehicles”),
interests in certain fund general partners, managing members, managers or
similar persons (“Fund General Partners”) in order to derive cash or other
revenues therefrom that are attributable to carried interest, incentive
allocations, performance allocations or similar performance-based compensation
(collectively, “Carried Interest Revenues”) received by participating Fund
General Partners (“GCP II Fund GPs”) from funds managed by AGM, and to
distribute such amounts to the Partnership’s partners in accordance with the
terms of the limited partnership agreement of the Partnership (as the same may
be amended or modified from time to time, the “Partnership Agreement”).
We are pleased to award you a limited partner interest in the Partnership in
recognition of the services you have provided and will provide to or on behalf
of AGM and the Fund General Partners. Your interest is being awarded by the
general partner of the Partnership (the “General Partner”) as of the date set
forth on Schedule I. Your rights as a limited partner of the Partnership (a
“Limited Partner”), and the terms of this Award Letter, shall be governed by the
terms of the Partnership Agreement, the principal economic terms of which are
summarized in the accompanying Questions and Answers document. In the event of a
conflict between this Award Letter (or the Questions and Answers document) and
the Partnership Agreement, the terms and conditions of the Partnership Agreement
shall govern. Any such determination shall be made by the General Partner in its
sole discretion.
This Award Letter confirms the award to you of a number of points representing
an economic interest in the operating profit or operating loss of the
Partnership (“Points”) and certain terms in relation to the Partnership
Agreement. Capitalized terms used but not earlier defined in this Award Letter
have the meanings ascribed to them in Annex A.
A.Your Point Award
The Partnership is issuing Points in various tranches of interests, each of
which reflects indirect ownership in different underlying GCP II Fund GPs. You
are being granted, as of the Point Award Date shown on the attached Schedule I,
[●] of the Partnership’s Points in the tranche shown on such Schedule I. The GCP
II Fund GPs associated with your tranche are listed on such Schedule I.
Your Points entitle you to a share of the Carried Interest Revenues distributed
to the Partnership by the GCP Intermediate Pooling Vehicles after they have
received a distribution of Carried Interest Revenues from the GCP II Fund GPs
set forth on Schedule I.
Your Points are subject to the terms set forth in this Award Letter and the
Partnership Agreement. Any Points granted to you in the future shall be
evidenced by and subject to a separate Award Letter.
B.Vesting and Retirement
Your Points are subject to vesting on a monthly basis on the last day of the
month over the Vesting Period set forth on Schedule I, with the first vesting
date occurring on [●][●], [●], and your Vesting Percentage (as defined on
Schedule I) shall determine the number of Points you may be eligible to retain
in the event you become a Retired Partner. Prior to becoming a Retired Partner,
your Vesting Percentage does not affect the level of the distributions to which
your Points entitle you.
Your Points shall be reduced automatically to (a) zero if your retirement is the
consequence of a Bad Act and (b) otherwise, an amount equal to your Vested
Points calculated as of the date on which you become a Retired Partner. Any such
reduction shall be effective as of such date or such subsequent date as may be
determined by the General Partner; provided that the General Partner may, in its
sole discretion, agree to a lesser reduction (or to no reduction) of your
Points.
The Vesting Commencement Date applicable to your Points shall be [●].
C.
Clawbacks

Any distributions you receive in respect of your Points shall be subject to
repayment, to the extent of your proportionate share, in the event of a clawback
by a Fund from an associated GCP II Fund GP to which such distributions were
attributable. In addition, as reflected in the reimbursement agreement you are
required to enter into in connection with accepting your Points (the
“Reimbursement Agreement”), a portion of the distributed Carried Interest
Revenues (the “Carried Interest Distributions”) that otherwise would have been
made by a Fund and received as distributions or payments by you may be withheld
by the General Partner or its applicable Affiliate, to defray an actual or
potential general partner giveback obligation in respect of Carried Interest
Distributions (whether in respect of your interest in the Partnership or a Fund
General Partner or another entitlement you have in respect of Carried Interest
Distributions), if the General Partner, Partnership or Fund General Partner
determines reasonably and in good faith that such withholding is appropriate to
avoid subjecting the prompt collection of your share of such general partner
giveback obligation to possible delay, impediment, hindrance or risk.
Distributions of whatever kind or character, whether in cash or other rights or
property, at any time owing or payable to you in respect of or on account your
interest in a Co-Investors (A) Entity (or its equivalent) with respect to any
Fund may also be withheld reasonably and in good faith for the same purposes.
Any such withholding shall be proportionate to your actual or potential
liability in respect of such obligations, as determined by the General Partner,
Partnership or applicable Fund General Partner reasonably and in good faith
consistent with the Reimbursement Agreement.
D.
Recoupment Policy

To the extent mandated by applicable law, stock exchange or accounting rule and
as set forth in a written recoupment policy (e.g., with respect to compensation
paid based on financial statements that are later found to have been materially
misstated) adopted by AGM, Points awarded hereunder and amounts distributed in
respect of Points shall be subject to such law or policy solely, unless
otherwise required by law, to the extent such policy was in effect on the date
of this Award Letter.
E.
Miscellaneous

1.    The Partnership Agreement, this Award Letter, and related documentation
and rights are intended to be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (“Code Section 409A”), or, if and to the extent subject
to Code Section 409A, to comply therewith. Accordingly, to the maximum extent
permitted, such documents shall be interpreted and be administered to be in
compliance with Code Section 409A. Notwithstanding anything contained herein to
the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Code Section 409A, no distributions owing by reason
of termination of employment or service hereunder shall be due until you would
be considered to have incurred a “separation from service” from AGM and/or its
Affiliates within the meaning of Code Section 409A. Any distributions that are
due within the “short-term deferral period” or fall within the “separation pay
exemption” within the meaning of Code Section 409A shall not be treated as
deferred compensation unless applicable law requires otherwise. Each amount to
be paid or benefit to be provided to you from AGM and its Affiliates, whether
pursuant to the Partnership Agreement or otherwise that constitutes deferred
compensation subject to Code Section 409A shall be construed as a separate
payment for purposes of Code Section 409A. Notwithstanding anything to the
contrary in the Partnership Agreement or related documentation, to the extent
that any distributions to be made upon your separation from service would result
in the imposition of any individual penalty tax imposed under Code Section 409A
on account of your being a “specified employee” within the meaning of Code
Section 409A, the distributions shall instead be made on the first business day
after the earlier of (i) the date that is six months following such separation
from service and (ii) your death. In no event shall AGM or any of its Affiliates
(or any agent thereof) have any liability to you or any other Person due to any
failure of the Partnership or any associated documentation to satisfy the
requirements of Code Section 409A.
2.    No officer, director, employee or agent of AGM or any of its Affiliates
shall be personally liable for any action, omission, determination, or
interpretation taken or made with respect to the Partnership or any associated
documentation.
3.    AGM may, in its sole discretion, decide to deliver any documents related
to the Partnership Agreement and any associated documentation by electronic
means or to request your consent to participate in any of the foregoing by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate therein through an online or
electronic system established and maintained by AGM, an Affiliate or a third
party designated thereby.
4.    This Award Letter shall be governed by and construed in accordance with
the governing law and dispute resolution provisions of the Partnership Agreement
as if reprinted herein. This Award Letter is binding on and enforceable against
the General Partner, the Partnership and you. This Award Letter may be amended
only with the consent of each party hereto. The Partnership or the General
Partner may provide copies of this Award Letter to other Persons. This Award
Letter may be executed by facsimile and in one or more counterparts, all of
which shall constitute one and the same instrument.
5.    This Award Letter shall be deemed confidential information for purposes of
the Partnership Agreement.
6.    Your Points will be a profits interest in recognition of the services you
have provided and will provide to AGM and the Fund General Partners.
7.    By your having timely filed (by the Section 83(b) election deadline set
forth on Schedule I) a Section 83(b) election with respect to your limited
partner interest in the Partnership, you acknowledged and agreed that, effective
as of such Section 83(b) election deadline, you are subject to this Award Letter
and the Partnership Agreement, and any other agreements referred to herein or
therein (collectively, the “GCP II Documents”) and are bound by, and shall be
treated as a party to, all of the foregoing agreements (including as the same
may be amended or modified from time to time in accordance with their terms), as
a Limited Partner of the Partnership.
8.    For purposes of clarity, we note that the GCP II Documents do not change
the terms and conditions of your employment or service. Moreover, GCP II does
not include restrictive covenants or expand upon those to which you are
otherwise subject, except with regard to the confidentiality obligations that
apply to GCP II.
By your timely filing of such Section 83(b) election, you shall become a Limited
Partner of the Partnership and agree to adhere to and be bound by a customary
and standard undertaking to reimburse any Affiliate of AGM for any payment made
by it that is attributable to your giveback/clawback share of any clawback
payment or partner giveback payment, as evidenced by a reimbursement agreement.
In furtherance of the foregoing, in consideration of the award of Points to you
hereunder, by filing such Section 83(b) election you are deemed irrevocably to
make, constitute and appoint the General Partner with full power of
substitution, as your true and lawful representative and attorney-in-fact, and
in your name, place and stead, with the power from time to time to make,
execute, sign, acknowledge, swear to, verify, deliver, record, file and/or
publish all of the GCP II Documents and any amendment thereto.
[Signature Page Follows]



As a condition to the effectiveness of your limited partner interest and your
award of Points, you are required to file, not later than the Section 83(b)
election deadline set forth on Schedule I, a Section 83(b) election with the IRS
at the address indicated in the enclosed Section 83(b) election packet, and to
contemporaneously use DocuSign to execute the form.
Sincerely yours,
APOLLO GLOBAL CARRY POOL AGGREGATOR II, L.P.
By:    Apollo Global Carry Pool GP, LLC
its general partner

By:                        
Name:    Lisa B. Bernstein
Title:    Vice President


Acknowledged and Agreed:
______________________________




Definitions
“Affiliate” means with respect to any Person any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
Except as the context otherwise requires, the term “Affiliate” in relation to
AGM includes each collective investment fund and other client account sponsored
or managed by AGM or its affiliated asset management entities, but, in each
case, does not include portfolio investments (except with respect to Bad Acts).
“Bad Act” means your:
(i)commission of an intentional violation of a material law or regulation in
connection with any transaction involving the purchase, sale, loan, pledge or
other disposition of, or the rendering of investment advice with respect to, any
security, asset, futures or forward contract, insurance contract, debt
instrument or currency, in each case, that has a significant adverse effect on
your ability to perform your services to AGM or any of its Affiliates;
(ii)    commission of an intentional and material breach of a material provision
of a written Apollo Code of Ethics (other than any Apollo Code of Ethics adopted
after the date of your admission to the Partnership with the primary purpose of
creating or finding “Bad Acts”);
(iii)    commission of intentional misconduct in connection with your
performance of services for AGM or any of its Affiliates;
(iv)    commission of any misconduct that, individually or in the aggregate, has
caused or substantially contributed to, or is reasonably likely to cause or
substantially contribute to, material economic or reputational harm to AGM or
any of its Affiliates (excluding any mistake of judgment made reasonably and in
good faith in connection with your performance of duties to AGM or its
Affiliates, or a communication made to the principals or other partners, in a
professional manner, of a good faith disagreement with a proposed action by AGM
or any of its Affiliates);
(v)    conviction of a felony or plea of no contest to a felony charge, in each
case, if such felony relates to AGM or any of its Affiliates;
(vi)    fraud in connection with your performance of services for AGM or any of
its Affiliates; or
(vii)    embezzlement from AGM or any of its Affiliates or interest holders;
provided, however, that:
(a)    you have failed to cure within 15 business days after notice thereof, to
the extent such occurrence is susceptible to cure, the items set forth in
clauses (ii) and (iv); and
(b)    during the pendency of any felony charge under clause (v), AGM and its
Affiliates may suspend payment of any distributions in respect of your Points,
and if (I) you are later acquitted or otherwise exonerated from such charge, or
(II) your employment or service with AGM or its applicable Affiliate does not
terminate, then (A) AGM or its applicable Affiliate shall pay to you all such
accrued but unpaid distributions with respect to vested Points, with interest
calculated from the date such distributions were suspended at the prime lending
rate in effect on the date of such suspension, and (B) throughout the period of
suspension (or until the date of termination of your employment or service, if
earlier), distributions with respect to unvested Points shall continue to
accrue, and Points shall continue to vest, in accordance with the terms and
conditions set forth herein.
“Co-Investors (A) Entity” means an investment vehicle formed by AGM or any of
its affiliates to facilitate the investment in any Fund by employees of AGM or
its affiliates and their related parties.
“Disability” has the meaning ascribed to that term in the Apollo Global
Management LLC 2007 Omnibus Equity Incentive Plan.
“Fund” means any pooled investment vehicle or managed account advised or managed
by the applicable Fund General Partner and each “Parallel Fund” of such Fund
within the meaning of the Fund LP Agreement of such Fund. Such term also
includes each alternative investment vehicle created by a Fund and/or any such
Parallel Fund, to the extent the context so requires.
“Fund LP Agreement” means the limited partnership agreement of any Fund, as in
effect from time to time, and, to the extent the context so requires, the
corresponding constituent agreement, certificate or other document governing
each such Fund.
“Retired Partner” means any Limited Partner who ceases to be employed by AGM, or
has otherwise become a retired partner in accordance with or pursuant to the
Partnership Agreement.
“Vesting Percentage” is defined on Schedule I.





Schedule I
GCP II –Tranche A


Point Award Date: [●] [●], 2018
Deadline for Section 83(b) Election: [day of week], [●] [●], [●]
Vesting Period: [●] months
First Vesting Date: [●]
GCP II Fund GPs:
[●]
“Vesting Percentage” means, with respect to a Retired Partner, as applied to
each Point held by such Retired Partner: [●]


1